DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For Claim 1 (line 10), “a second link” should probably be corrected to ---the second link---.
For Claim 8 (line 4), “a first transmit end” should probably be corrected to ---the first transmit end---.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2014/0328270) in view of Wang (US 2017/00086226).
For Claims 1 and 16, Zhu teaches a wireless communication method, wherein the method is applied to a wireless local area network, the wireless local area network comprises a first basic service set (BSS) and a second BSS, and a coverage area of the first BSS partially overlaps with a coverage area of the second BSS (see Figure 10, paragraphs 161, 163), and a wireless communication apparatus comprising a transceiver and a processor (see paragraph 39), and the method comprises: 

determining, by the second transmit end, based on the policy information, whether to perform transmission (see paragraphs 66, 74, 169-170).
Though Zhu suggests, Zhu as applied above is not explicit as to, but Wang teaches frequency domain resources corresponding to the second link partially or completely the same as frequency domain resources corresponding to the first link (see paragraph 29).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed that the resources examined for reuse as in Zhu include frequency resources as in Wang. One of ordinary skill would have considered such resources when implementing the method of Zhu with the reasonably predictable effect of improving throughput.
For Claim 7, Zhu teaches a wireless communication method, wherein the method is applied to a wireless local area network, the wireless local area network comprises a first basic service set (BSS) and a second BSS, and a coverage area of the first BSS partially overlaps with a coverage area of the second BSS (see Figure 10, paragraphs 161, 163), and the method comprises: 
determining, by a first transmit end, policy information, wherein the first transmit end is a transmit end that is in the first BSS and transmits data by using a first link, the policy information is used to indicate a condition that a second transmit end needs to satisfy to transmit data by using a second 
sending, by the first transmit end, the policy information (see paragraphs 73-74, 169-170).
Though Zhu suggests, Zhu as applied above is not explicit as to, but Wang teaches frequency domain resources corresponding to the second link partially or completely the same as frequency domain resources corresponding to the first link (see paragraph 29).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed that the resources examined for reuse as in Zhu include frequency resources as in Wang. One of ordinary skill would have considered such resources when implementing the method of Zhu with the reasonably predictable effect of improving throughput.
For Claims 2 and 17, Zhu further teaches the method, wherein the policy information comprises adjustment value indication information for a clear channel assessment (CCA) threshold used by the second transmit end (see paragraphs 73-74).
	For Claims 3 and 18, Zhu further teaches the method, wherein the policy information comprises indication information of a maximum allowed interference value, wherein the maximum allowed interference value is a maximum interference value that is of a signal from the second BSS that is allowed by a first receive end, and the first receive end is a receive end of the first link (see paragraphs 7, 42, 43).
For Claims 4 and 19, Zhu further teaches the method, wherein the method further comprises: 
determining, by the second transmit end, a maximum energy value of an interference signal, wherein the interference signal is a signal from the first BSS that is received by the second transmit end (see paragraphs 70, 74, 143, 191: energy threshold); and 

For Claims 6 and 15, Zhu further teaches the method, wherein the policy information is carried in a data packet transmitted by using the first link (see paragraphs 169-170).
For Claim 8, Zhu further teaches the method, wherein the policy information comprises adjustment value indication information for a clear channel assessment (CCA) threshold used by the second transmit end (see paragraphs 73-74); and 
the determining, by a first transmit end, policy information comprises: receiving, by the first transmit end, the adjustment value indication information sent by a receive end of the first link (see paragraph 74); and determining, by the first transmit end, the adjustment value indication information as the policy information (see paragraph 74).
For Claim 9, Zhu further teaches the method, wherein the policy information comprises indication information of a maximum allowed interference value, wherein the maximum allowed interference value is a maximum interference value that is of a signal from the second BSS and that is allowed by the receive end of the first link (see paragraphs 7, 42, 43).
For Claim 10, Zhu further teaches the method, wherein the method further comprises: 
receiving, by the first transmit end, maximum interference value information, wherein the maximum interference value information is used to indicate a maximum energy value of an interference signal from the second BSS that is received by the receive end of the first link (see paragraphs 70, 74, 143, 191); and 
the determining, by a first transmit end, policy information comprises: determining, by the first transmit end, second indication information based on a value relationship between the maximum 
For Claim 12, Zhu further teaches the method, wherein the method further comprises: determining, by the first transmit end, the maximum allowed interference value based on an energy value of an input signal of the receive end of the first link and a lowest signal-to-noise ratio required for transmitting information by using the first link, wherein the input signal is a signal of the first transmit end that is received by the receive end of the first link (see paragraphs 70, 74, 143, 191).

Claims 5, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2014/0328270) and Wang (US 2017/00086226) as applied to claims 1, 7, 10, and 16 above, and further in view of Moon et al. (US 10182361).
For Claims 5, 11, and 20, Zhu further teaches the method, wherein the policy information comprises first indication information and second indication information (see paragraphs 61-62).
The references as applied above are not explicit as to, but Moon teaches the first indication information being used to indicate that the first link is a downlink transmission link, and the second indication information being used to indicate whether the second transmit end is allowed to transmit data by using the second link (see column 2 line 51 to column 3 line 7: CCA level, frame format indication); and 
the determining, by the second transmit end, based on the policy information, whether to perform transmission comprises:  determining, by the second transmit end based on the first indication information and the second indication information indicating whether the second transmit end is 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider the multiple link characteristics as in Moon when determining whether to reuse resources as in Zhu and Wang. One of ordinary skill would have been able to do so with the reasonably predictable result of improving throughput while avoiding disruption to other devices using the resource.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2014/0328270) and Wang (US 2017/00086226) as applied to claims 7, 9, and 12 above, and further in view of Huang et al. (US 2015/0382360).
For Claim 13, the references as applied above are not explicit as to, but Huang teaches the method, wherein the first transmit end further determines the maximum allowed interference value based on a margin, wherein the margin is used to improve robustness of spatial reuse transmission (see abstract, paragraphs 33, 35, 37: interference margin, maximum value; paragraphs 50, 53, 55: improving spatial reuse).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to calculate the maximum interference as in Huang when implementing the method of Zhu and Wang. The motivation would be to improve throughput.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome as indicated below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10798717. Although the claims at issue are not identical, they are not patentably distinct from each other because each teaches matter found in the other.

For Claim 1, Claim 1 of 10798717 teaches a wireless communication method, wherein the method is applied to a wireless local area network, the wireless local area network comprises a first basic service set (BSS) and a second BSS, and a coverage area of the first BSS partially overlaps with a coverage area of the second BSS, and the method comprises: 
receiving, by a second transmit end, policy information sent by a first transmit end, wherein the second transmit end belongs to the second BSS, the first transmit end is a transmit end that is in the first BSS and transmits data by using a first link, the policy information is used to indicate a condition that the second transmit end needs to satisfy to transmit data by using a second link or the policy information is used to indicate whether the second transmit end is allowed to transmit data by using a second link, time domain resources corresponding to the second link are partially the same as time domain resources corresponding to the first link, and frequency domain resources corresponding to the second link are partially or completely the same as frequency domain resources corresponding to the first link; and 
determining, by the second transmit end, based on the policy information, whether to perform transmission.



For Claim 3, Claim 1 of 70798717 teaches the method according to claim 1, wherein the policy information comprises indication information of a maximum allowed interference value, wherein the maximum allowed interference value is a maximum interference value that is of a signal from the second BSS that is allowed by a first receive end, and the first receive end is a receive end of the first link.

For Claim 4, Claim 4 of 10798717 teaches the method according to claim 3, wherein the method further comprises: 
determining, by the second transmit end, a maximum energy value of an interference signal, wherein the interference signal is a signal from the first BSS that is received by the second transmit end; and 
the determining, by the second transmit end based on the policy information, whether to perform transmission comprises: 
determining, by the second transmit end based on a value relationship between the maximum allowed interference value and the maximum energy value of the interference signal, whether to transmit data by using the second link.

For Claim 5, Claim 4 of 10798717 teaches the method according to claim 1, wherein the policy information comprises first indication information and second indication information, the first indication information is used to indicate that the first link is a downlink transmission link, and the second 
the determining, by the second transmit end, based on the policy information, whether to perform transmission comprises: 
determining, by the second transmit end based on the first indication information and the second indication information indicating whether the second transmit end is allowed to transmit data by using the second link, whether to transmit data by using the second link.

For Claim 6, Claim 5 of 10798717 teaches the method according to claim 1, wherein the policy information is carried in a data packet transmitted by using the first link.

For Claim 7, Claim 6 of 10798717 teaches a wireless communication method, wherein the method is applied to a wireless local area network, the wireless local area network comprises a first basic service set (BSS) and a second BSS, and a coverage area of the first BSS partially overlaps with a coverage area of the second BSS, and the method comprises: 
determining, by a first transmit end, policy information, wherein the first transmit end is a transmit end that is in the first BSS and transmits data by using a first link, the policy information is used to indicate a condition that a second transmit end needs to satisfy to transmit data by using a second link or the policy information is used to indicate whether a second transmit end is allowed to transmit data by using the second link, the second transmit end belongs to the second BSS, time domain resources corresponding to the second link are partially the same as time domain resources corresponding to the first link, and frequency domain resources corresponding to the second link are partially or completely the same as frequency domain resources corresponding to the first link; and 
sending, by the first transmit end, the policy information.

For Claim 8, Claim 7 of 10798717 teaches the method according to claim 7, wherein the policy information comprises adjustment value indication information for a clear channel assessment (CCA) threshold used by the second transmit end; and 
the determining, by a first transmit end, policy information comprises: 
receiving, by the first transmit end, the adjustment value indication information sent by a receive end of the first link; and 
determining, by the first transmit end, the adjustment value indication information as the policy information.

For claim 9, Claim 6 of 10798717 teaches the method according to claim 7, wherein the policy information comprises indication information of a maximum allowed interference value, wherein the maximum allowed interference value is a maximum interference value that is of a signal from the second BSS and that is allowed by the receive end of the first link.

For Claim 10, Claim 8 of 10798717 teaches the method according to claim 7, wherein the method further comprises: 
receiving, by the first transmit end, maximum interference value information, wherein the maximum interference value information is used to indicate a maximum energy value of an interference signal from the second BSS that is received by the receive end of the first link; and 
the determining, by a first transmit end, policy information comprises: determining, by the first transmit end, second indication information based on a value relationship between the maximum energy value of the interference signal and the maximum allowed interference value, wherein the second indication information is used to indicate whether the second transmit end is allowed to 

For Claim 11, Claim 9 of 10798717 teaches the method according to claim 10, wherein the policy information further comprises first indication information, wherein the first indication information is used to indicate that the first link is a downlink transmission link, so that the second transmit end determines, based on the first indication information and the second indication information, whether to transmit data by using the second link.

For Claim 12, Claim 6 of 10798717 teaches the method according to claim 9, wherein the method further comprises: determining, by the first transmit end, the maximum allowed interference value based on an energy value of an input signal of the receive end of the first link and a lowest signal-to-noise ratio required for transmitting information by using the first link, wherein the input signal is a signal of the first transmit end that is received by the receive end of the first link.

For Claim 13, Claim 6 of 10798717 teaches the method according to claim 12, wherein the first transmit end further determines the maximum allowed interference value based on a margin, wherein the margin is used to improve robustness of spatial reuse transmission.

For Claim 14, Claim 10 of 10798717 teaches the method according to claim 12, wherein the first transmit end further determines the maximum allowed interference value of the receive end of the first link based on a depth gap value, wherein the depth gap value is a difference between a first interference value and a second interference value, the first interference value is an energy value of a signal from the 

For Claim 15, Claim 11 of 10798717 teaches the method according to claim 7, wherein the policy information is carried in a data packet transmitted by using the first link.

For Claim 16, Claim 12 of 10798717 teaches a wireless communications apparatus, the apparatus being configured in a wireless local area network, the wireless local area network comprising a first basic service set (BSS) and a second BSS, and a coverage area of the first BSS partially overlaps with a coverage area of the second BSS, the apparatus comprising: 
a transceiver configured to receive policy information sent by a first transmit end, wherein the first transmit end is a transmit end that is in the first BSS and transmits data by using a first link, the policy information is used to indicate a condition that a second transmit end needs to satisfy to transmit data by using a second link or the policy information is used to indicate whether the second transmit end is allowed to transmit data by using a second link, the second transmit end belonging to the second BSS, time domain resources corresponding to the second link are partially the same as time domain resources corresponding to the first link, and frequency domain resources corresponding to the second link are partially or completely the same as frequency domain resources corresponding to the first link; and 
a processor configured to determine, based on the policy information received by the transceiver, whether to perform transmission.



For Claim 18, Claim 12 of 10798717 teaches the apparatus according to claim 16, wherein the policy information comprises indication information of a maximum allowed interference value, wherein the maximum allowed interference value is a maximum interference value that is of a signal from the second BSS that is allowed by a first receive end, and the first receive end is a receive end of the first link.

For Claim 19, Claim 14 of 10798717 teaches the apparatus according to claim 18, wherein the processor comprises: 
a first processor configured to determine a maximum energy value of an interference signal, wherein the interference signal is a signal from the first BSS that is received by the second transmit end; and 
a second processor configured to determine, based on a value relationship between the maximum allowed interference value and the maximum energy value of the interference signal, whether to transmit data by using the second link.

For Claim 20, Claim 15 of 10798717 teaches the apparatus according to claim 16, wherein the policy information comprises first indication information and second indication information, the first indication information is used to indicate that the first link is a downlink transmission link, and the second indication information is used to indicate whether the second transmit end is allowed to transmit data by using the second link; and 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al. (US 2017/0064741) teaches a system in which spatial reuse parameters include maximum interference values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        2/7/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466